Citation Nr: 0721161	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  00-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether an indebtedness of Dependency and Indemnity 
Compensation (DIC) benefits in the amount of $72,088.00 was 
validly created.

2.  Whether the creation of the indebtedness of DIC benefits 
in the amount of  $72,088.00 involved bad faith on the part 
of the appellant.

3.  Whether recovery of indebtedness of DIC benefits in the 
amount of $72,088.00 would violate principles of equity and 
good conscience.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1970 until April 
1971.  He died during service and the appellant was his 
spouse at the time of his death.  She has since remarried.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an adverse decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was previously before the Board in December 2001, 
August 2003, and June 2006.  On those occasions, remands were 
ordered to accomplish additional development.  

The issue of whether recovery of indebtedness of DIC benefits 
in the amount of $72,088.00 would violate principles of 
equity and good conscience is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1971, the appellant submitted an application for 
DIC benefits.  

2.  The appellant was awarded DIC benefits effective April 
14, 1971; evidence of record indicates that she was notified 
of the need to report any change in her marital status.   

3.  In a Loan Guaranty document dated June 27, 1984, the 
appellant indicated that she was unmarried.

4.  The appellant remarried in October 1984.

5.  The evidence does not demonstrate that the appellant 
acted in bad faith with respect to the creation of the 
overpayment.  


CONCLUSIONS OF LAW

1.  For the period from June 1, 1984 through September 30, 
1984, the overpayment of DIC benefits was not properly 
created; for the period beginning October 1, 1984, the debt 
created by overpayment of DIC benefits is valid. 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 3.22 (2006).

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In the present case, the only claims on appeal involve 
entitlement to a waiver of overpayment of DIC benefits.  In 
this regard, the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA (and, 
it follows, its implementing regulations) is not for 
application in this matter.

In any event, the Board points out that a November 2004 
letter indicated the evidence necessary to substantiate the 
claim and further set forth her and VA's respective duties 
for obtaining evidence.  The Board finds that these actions 
satisfy any duties to notify and assist owed the appellant.  

Discussion

Factual background

The veteran died in service in April 1971.  In June 1971, the 
appellant submitted her application for DIC benefits as the 
surviving spouse of the veteran.  

A VA Form 20-822 indicates the payment of VA DIC benefits in 
the amount of $177.00 per month, effective April 14, 1971.  
That form indicated that a VA Form 21-6753 "Original or 
Amended Dependency and Indemnity Compensation Award" was 
enclosed in the mailing.  Although not placed in the claims 
folder, it is noted that the VA Form 21-6753 advises 
appellants of their rights and responsibilities and instructs 
them to notify VA of any change in marital status.  Such form 
also notes that payment of DIC compensation to a surviving 
spouse would be discontinued upon remarriage or death. 

In a VA Form 26-1817 Request for Determination of Loan 
Guaranty Eligibility received in May 1984, the appellant 
indicated that she was not presently married.  That document 
showed the appellant to have a [redacted] address.

The claims folder contains correspondence from VA to the 
appellant in 1986, 1988, and 1990, informing her of increases 
in the pay rate of her compensation benefits.  Such letters 
were sent to the appellant at a [redacted] address.  

In a June 1994 letter from VA, it was noted that the 
appellant had failed to respond to an inquiry regarding her 
present marital status.  Because she did not send back her 
questionnaire form, VA proposed to stop her benefits 
effective June 1, 1984, the first day of the month following 
the last date that her marital status could be verified.   
The appellant was informed that she had 60 days to submit new 
evidence showing why the proposed action should not be 
undertaken.  That communication was sent to the appellant at 
a [redacted] address.  

A September 1994 letter from VA explained to the appellant 
that, since she had failed to respond to their requests for 
information regarding her marital status, her benefits had 
been stopped effective June 1, 1988 (this was apparently a 
typographical error, as the date should have read June 1, 
1984), the first day of the month following the last date 
that VA records indicated that she was not remarried.  That 
communication was sent to the appellant at a [redacted]
address.  

An October 1994 letter from VA apprised the appellant that 
she had incurred an overpayment in the amount of $49,276.00.  
Again, the letter was addressed to the appellant at a [redacted] 
[redacted] address.

In May 1999 the appellant requested a waiver of the VA debt.  
As stated in that communication and in a subsequent June 1999 
letter, the appellant reported that she had remarried in 
October 1984 and that she wrote to VA stating that she was no 
longer entitled to her pension.  She never heard back from VA 
and assumed that everything had been taken care of.  She went 
on to explain that she received a letter from the Department 
of the Treasury stating that her federal income tax refund 
was being seized due to her debt to VA.  The appellant 
contends that this was the first point at which she was even 
aware that a debt existed.  She also stated that she never 
received any of the VA monies but rather indicated that such 
funds were direct-deposited into a savings account in her 
parent's names.  It was contended that the appellant's mother 
had taken the monies for her own use.  Documentation of 
suspicious activity involving that account appears to support 
that contention.  However, while the Board had previously 
requested that a field interview with the mother be arranged, 
she died before this was scheduled.

In a May 1999 decision by the Committee on Waivers and 
Compromises, the appellant's request for a waiver of 
overpayment was denied.  The committee noted that 
applications for waiver must be received within 180 days from 
the notification of indebtedness, and that the appellant had 
not submitted her waiver request within this time frame.  The 
veteran appealed that determination.

In correspondence received by VA in July 1999, the appellant 
indicated that she had remarried on October [redacted], 1984.  

In an April 2000 statement of the case, the RO acknowledged 
that the October 1994 letter informing the veteran of an 
overpayment was sent to an incorrect address.  As such, it 
was determined that the rating decision denying the claim on 
the basis of an untimely waiver request was erroneous.  
Nevertheless, the claim remained denied.

Upon submission of a VA Form 9 in April 2000, the appellant 
perfected her appeal of entitlement to a waiver of 
overpayment.

Analysis

I.  Whether an indebtedness of Dependency and Indemnity 
Compensation (DIC) benefits in the amount of $72,088.00 was 
validly created.

In the present case, the appellant contends that the alleged 
overpayment of VA DIC benefits in the amount of $72,088.00 
was not properly created and that any valid debt should be 
waived.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, the VA must resolve both matters.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

In the present case, the appellant was awarded death 
benefits.  Although she subsequently remarried, such payments 
continued to be made.  Therefore, an overpayment occurred.  

The appellant's benefits were terminated effective June 1, 
1984.  That date was identified as the first date of the 
month following the last date that her marital status could 
be verified.  However, the Board finds that the debt was not 
validly created until October 1, 1984, as will be explained 
below.  

Under 38 C.F.R. § 3.500(n), the effective date for a 
reduction or discontinuance of benefits to a surviving spouse 
based on remarriage is the last day of the month before such 
remarriage.  As is indicated in the record, the appellant 
remarried in October 1984.  Thus, the appropriate effective 
date for the termination of the appellant's DIC benefits is 
the end of September 1984, which means that as of October 
1,2004 her entitlement to benefits no longer existed.  
Moreover, while it is true that the appellant did not respond 
to the RO's requests for updated information regarding her 
marital status, the record indicates that such correspondence 
was not sent to the appellant's most recent address at the 
time.  For these reasons, any indebtedness representing the 
period between June 1, 1984, through September 30, 1984, is 
not validly created, and the overpayment amount should be 
adjusted accordingly.  As of October 1, 1984, the 
indebtedness was validly created.  See 38 C.F.R. § 3.500(n).

The Board recognizes the appellant's contentions that the 
funds were deposited into an account over which she had no 
control, and hence the entire debt should not be found to 
have been validly created.  In this vein, she noted that her 
name was not on the account.  However, a December 2005 
memorandum written by the Regional Counsel to the RO 
determined that this did not affect the validity of the debt.  
Indeed, it was found that there was no legal precedent to 
support the conclusion that the absence of a name on an 
account served as a statutory or regulatory bar from 
potential liability on such account.  Rather, the question of 
liability must be considered on the facts of any individual 
case. 

In sum, the amount of overpayment from September 30, 1984, 
onward is found to have been validly created.



II.  Whether the creation of the indebtedness of DIC benefits 
involved bad faith on the part of the appellant.

Having established the validity of the debt from October 1, 
1984 and onward, the Board now turns to the question of 
whether the appellant should be granted a waiver of 
overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a) 
(2006).  "Bad faith" is defined in VA regulations as "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

In the present case, the veteran failed to inform VA of her 
remarriage in October  1984.  That situation is not 
tantamount to fraud or misrepresentation.  Moreover, while it 
is conceivable that the appellant's failure to inform VA of 
her change in marital status was motivated by an intent to 
seek an unfair advantage, the Board fails to find bad faith 
here.  Again, as noted in Richards, the neglect to fulfill 
some duty or contractual obligation is not an appropriate 
basis for a bad faith determination.  Here, the appellant was 
contractually obligated to inform VA of changes in her 
marital status; however, based on Richards, her failure to do 
so is insufficient to establish bad faith.  

In conclusion, then, the evidence of record does not 
establish bad faith on the part of the appellant in the 
creation of the indebtedness in question.   See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

For the period from June 1, 1984, through September 30, 1984, 
the overpayment of death benefits was not properly created 
and to this extent the appeal is granted. 

For the period from October 1, 1984, the debt at issue was 
validly created.

Waiver of recovery of an overpayment of VA benefits is not 
precluded by a finding of fraud or bad faith on the part of 
the appellant; to this limited extent the appeal is granted.  

REMAND

As previously determined, the evidence does not establish 
fraud, misrepresentation, or bad faith on the part of the 
appellant.  Therefore, she is entitled to a waiver of her 
indebtedness if the evidence demonstrates that recovery of 
the overpayment would be against equity and good conscience. 

It is observed that in the present case, the Committee on 
Waivers and Compromises determined that the appellant had 
acted in bad faith in the creation of the overpayment.  
Accordingly, her request for waiver of overpayment was denied 
on this basis and the question of whether recovery of 
indebtedness of DIC benefits in the amount of would violate 
principles of equity and good conscience has not yet been 
addressed in the first instance.  Because the Committee on 
Waivers and Compromises has not had the opportunity to 
adjudicate the issue of equity and good conscience, for the 
Board to proceed at this time would deny the appellant a 
"review on appeal."  


Accordingly, the case is REMANDED for the following action:

1.  Adjust the amount of the overpayment 
to account for the proper payment of 
death benefits for the period from June 1 
through September 1984.

2.  Thereafter, adjudicate the question 
of whether recovery of the remaining 
indebtedness of DIC benefits would 
violate principles of equity and good 
conscience.  

3.  Upon completion of the above, if any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


